Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered on May 15, 1992, which dismissed the petition, brought pursuant to CPLR article 78, to annul the respondent’s determination, dated September 6, 1991, terminating petitioner as a probationary police officer, unanimously affirmed, without costs.
On April 28, 1991, petitioner, a probationary police officer, was suspended from duty based upon respondent’s finding, after an investigation, that while off duty she had pointed her service revolver at another female. Thereafter, on September 6, 1991, petitioner resigned, in order to avoid being terminated by respondent. Petitioner’s impending termination was not prompted by bad faith; to the contrary, there was substantial evidence of her unacceptable behavior (see, Matter of Soto v Koehler, 171 AD2d 567, 568, lv denied 78 NY2d 855). Concur— Carro, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.